 
Exhibit 10.1
 
FORBEARANCE AGREEMENT
 
This Forbearance Agreement (the “Agreement”) is made as of January 16, 2008, by
and among Tekni-Plex, Inc. (the “Company”), each of the Company’s subsidiaries
identified on the signature pages hereof (the “Subsidiaries”), the Holders of
the Company’s 12 3/4% Senior Subordinated Notes due 2010 (the “Notes”) that were
issued pursuant to that certain Indenture, dated as of June 21, 2000 (as
supplemented on May 6, 2002, August 22, 2002, and April 25, 2005, the
“Indenture”), that are signatories hereto (each a “Noteholder,” and
collectively, the “Noteholders,” and together with the Company, the “Parties”)
and U.S. Bank, National Association, as successor indenture trustee (the
“Indenture Trustee”) under the Indenture.
 
RECITALS
 
WHEREAS, the Noteholders collectively hold not less than $286,650,000 in
aggregate principal amount of the Notes, representing not less than 91% of the
aggregate principal amount of the Notes that are outstanding, and not less than
$184,250,000 in aggregate principal amount of the Second Lien Notes (as defined
below), representing not less than 67% of the aggregate principal amount of the
Second Lien Notes that are outstanding;
 
WHEREAS, each of the Noteholders is represented by Paul, Weiss, Rifkind, Wharton
& Garrison LLP (collectively, the “Noteholder Group”);
 
WHEREAS, as of the date hereof, Company has failed to make the scheduled
interest payment due under the Notes and the Indenture on December 17,
 

--------------------------------------------------------------------------------


 
2007, which is a Default and if not cured within thirty days thereafter will
become an Event of Default (collectively, the “Interest Default”);
 
WHEREAS, at the Company’s request, the Noteholders have agreed to forbear from
exercising, and to instruct the Indenture Trustee not to exercise, those of the
rights and remedies available under the Indenture and/or applicable law that
have arisen or may hereafter arise, due to the occurrence and continuance of the
Interest Default on the terms and conditions set forth herein; and
 
WHEREAS, capitalized terms used and not defined herein shall have the meanings
ascribed to them in the Indenture.
 
NOW THEREFORE, in consideration of the premises and the respective covenants and
agreements set forth in this Agreement, the Parties, each intending to be
legally bound, agree as follows:
 
1.            Forbearance.
 
(a)           Effective as of the Forbearance Effective Date (as defined below),
the Noteholders agree that, until the expiration of the Forbearance Period (as
defined below), they (both individually and collectively) will forbear from
exercising, and shall direct the Indenture Trustee and any broker or other
Person that holds the Securities on behalf of such Noteholders, and by signature
hereto so direct the Indenture Trustee pursuant to Section 6.05 of the Indenture
and such brokers or other Persons, not to exercise, any rights and remedies
against the Company or the Subsidiaries that are available under the Indenture
and/or applicable law solely with respect to the Interest
 
2

--------------------------------------------------------------------------------


 
Default (excluding, however, any right to default interest on the Notes
(including on all unpaid interest on the Notes) to the extent provided under the
Indenture, during the Forbearance Period); provided, however, that nothing
herein shall restrict, impair or otherwise affect the exercise of the
Noteholders’ rights under this Agreement, and providedfurther that no such
forbearance shall constitute a waiver with respect to the Interest Defaults or
any other Events of Default under the Indenture.
 
(b)           With respect to the Noteholders’ holdings of Second Lien Notes,
effective as of the Forbearance Effective Date, the Noteholders agree that,
until the expiration of the Forbearance Period (as defined below), they will
(individually and collectively) forbear from exercising, and shall direct the
indenture trustee for the Second Lien Notes (the “Second Lien Indenture
Trustee”) and any broker or other Person that holds the Securities (as defined
in the Second Lien Indenture (as defined below)) on behalf of such Noteholders,
and by signature hereto so direct the Second Lien Indenture Trustee pursuant to
Section 6.05 of the Second Lien Indenture and such brokers or other Persons, not
to exercise, any rights and remedies against the Company or the Subsidiaries
that may become available under the Second Lien Indenture and/or applicable law
solely with respect to an Event of Default that may at some point come to exist
under Section 6.01(6) of the Second Lien Indenture in the event that the Notes
are accelerated by the requisite Holders of the Notes or the Indenture Trustee
as a result of the Interest Default.
 
(c)           As used herein, the term “Forbearance Period” shall mean the
period beginning on the date hereof and ending upon the occurrence of a
Termination Event.  As used herein, “Termination Event” shall mean the earlier
to occur of (i) February 14, 2008; (ii) one Business Day after termination of
the “Waiver Period” under
 
3

--------------------------------------------------------------------------------


 
Waiver No. 4 to the Company’s June 10, 2005 credit agreement (the “Credit
Agreement”) and (iii) four Business Days after the delivery by Paul, Weiss, as
counsel to the Noteholder Group, to the Company and the Indenture Trustee of a
written notice terminating the Forbearance Period (the “Termination Notice”),
which notice may be delivered at any time but only upon or after the occurrence
of any Forbearance Default (as defined below); provided, however, that
notwithstanding the foregoing, this Agreement shall immediately terminate upon
the occurrence of a Forbearance Default under subsection (H) below, without the
need for delivery of the Termination Notice or any other notice.  As used
herein, the term “Forbearance Default” shall mean: (A) the valid acceleration of
obligations arising under (i) the 8 3/4% Senior Secured Notes due 2013 (the
“Second Lien Notes”) issued pursuant to that certain indenture dated as of
November 21, 2003 (the “Second Lien Indenture”); (ii) the 10 7/8 %  Senior
Secured Notes due 2012 (the “First Lien Notes”) issued pursuant to that certain
indenture dated as of June 10, 2005 (the “First Lien Indenture”); or (iii) the
Credit Agreement dated as of June 10, 2005, between the Company, as borrower,
Citicorp USA, Inc. as administrative agent, General Electric Capital Corporation
as syndication agent, and the lenders and issuers party thereto (the “Credit
Agreement”); (B) the Company’s payment of or entry into an agreement to pay the
fees or expenses of any ad-hoc group of holders of First Lien Notes or Second
Lien Notes (other than the Noteholder Group); (C) the Company’s failure to
prepare and deliver, on or prior to January 31, 2008, to Houlihan, Lokey, Howard
& Zukin Capital, Inc. (“Houlihan Lokey”) and Paul, Weiss, Rifkind, Wharton &
Garrison LLP (“Paul, Weiss”, together with Houlihan Lokey, the “Advisors”) a
business plan for the Company, together with supporting financial projections
and other
 
4

--------------------------------------------------------------------------------


 
information in support thereof (collectively, the “Business Plan”); (D) the
failure of the Company, after four business days’ written notice from Paul,
Weiss, as counsel to the Noteholder Group alleging such a failure, to engage in
good faith negotiations with the Noteholder Group regarding (i) a potential
restructuring transaction  or (ii) a fee letter under which the Company agrees
to pay the reasonable fees and expenses of Houlihan Lokey, financial advisor to
the Noteholder Group, which determination shall be made by the holders of a
majority in principal amount of the Notes in good faith and their reasonable
discretion; (E) the occurrence of any Event of Default other than the Interest
Default; (F) the failure of the Company to comply with any material term,
condition, covenant or agreement set forth in this Agreement; (G) the failure of
any representation or warranty made by the Company under this Agreement to be
true and correct in all material respects as of the date when made; (H) the
commencement by or against the Company or any Subsidiary that is a Significant
Subsidiary as defined in the Indenture of a case under title 11 of the United
States Code; (I) the Company engages in any material asset sales (other than the
disposition of inventory), material sale-leaseback, or material financing
transaction (including an increase in commitment under the Credit Agreement)
without the consent of a majority in principal amount of the Notes held by the
Noteholder Group or (J) the Company pays any management, sponsor or consulting
fees to its preferred stockholders or their affiliates.
 
(d)           Upon the occurrence of a Termination Event, the agreement of the
Noteholders hereunder to forbear, and to direct the Indenture Trustee and any
broker or other Person that holds the Securities on behalf of such Noteholders,
to forbear, from exercising rights and remedies in respect of the Interest
Default, shall immediately
 
5

--------------------------------------------------------------------------------


 
terminate without the requirement of any demand, presentment, protest, or notice
of any kind (other than, where required, a Termination Notice), all of which the
Company and the Subsidiaries hereby waive.  The Company and the Subsidiaries
agree that, upon the occurrence of, and at any time after, the occurrence of a
Termination Event, the Noteholders or the Indenture Trustee, as applicable, may
proceed, subject to the terms of the Indenture and/or applicable law, to
exercise any or all rights and remedies under the Indenture and/or applicable
law, including, without limitation, the rights and remedies on account of the
Interest Default and any other Events of Default that may then exist.  Without
limiting the generality of the foregoing, upon the occurrence of a Termination
Event, if any Event of Default (including the Interest Default) exists at such
time, the Noteholders or the Indenture Trustee, as applicable, may, upon such
notice or demand as is specified by the Indenture or applicable law, and subject
to the terms of the Indenture and/or applicable law, (x) collect and/or commence
any legal or other action to collect any or all of the Company’s or the
Subsidiaries’ obligations under the Indenture or the Subsidiary Guarantees; and
(y) take any other enforcement action or otherwise exercise any or all rights
and remedies provided to them under the Indenture and/or applicable law, all of
which rights and remedies are fully reserved.
 
(e)           The Company and the Subsidiaries acknowledge that the Noteholders
have made no assurances whatsoever concerning any possibility of any extension
of the Forbearance Period, any other forbearance or similar arrangement or any
other limitations on the exercise of their rights, remedies and privileges under
or otherwise in connection with the Indenture and/or applicable law.
 
6

--------------------------------------------------------------------------------


 
(f)           The Company and the Subsidiaries acknowledge and agree that any
forbearance, waiver or consent that the Noteholders may make on or after the
date hereof has been made by the Noteholders in reliance upon, and in
consideration for, the covenants, agreements, representations and warranties of
the Company and the Subsidiaries hereunder.
 
2.            Effectiveness.  This Agreement shall become effective on the first
date (the “Forbearance Effective Date”) on which each of the following
conditions is satisfied and evidence of its satisfaction has been delivered to
counsel to the Noteholder Group:
 
(a)           execution and delivery of counterparts of this Agreement by the
Noteholders, the Company and the Subsidiaries;
 
(b)           execution and delivery of Paul, Weiss’s engagement letter by the
Company, and payment to Paul, Weiss of the retainer described therein; and
 
(c)           payment of $300,000 to Houlihan Lokey for fees and expenses
through February 14, 2008.
 
This Agreement shall be effective as to the Noteholders, the Company and the
Subsidiaries in accordance with Section 2 hereof regardless of whether the
Indenture Trustee executes this Agreement.  This Agreement shall be effective as
to the Indenture Trustee upon the Indenture Trustee becoming a signatory hereto.
 
3.            Representations, Warranties and Covenants.
 
(a)           The Company and the Subsidiaries represent, warrant and covenant
as follows:
 
7

--------------------------------------------------------------------------------


 
(i)           Except for the Interest Default, no other Default or Event of
Default has occurred and is continuing.
 
(ii)           The execution, delivery and performance by the Company and the
Subsidiaries of this Agreement:
 
(1)           are within their corporate or limited partnership powers, as
applicable;
 
(2)           have been duly authorized by all necessary corporate or limited
partnership action, as applicable, including the consent of the holders of its
equity interests where required;
 
(3)           do not and will not (A) contravene their certificate of
incorporation or by-laws or limited partnership or other constituent documents,
(B) violate any (i) applicable material requirement of law or (ii) material
order or decree of any governmental authority or arbitrator applicable to them,
(C) materially conflict with or result in the breach of, or constitute a default
under, or result in or permit the termination or acceleration of, any material
contractual obligation of the Company or the Subsidiaries, or (D) result in the
creation or imposition of any material lien or encumbrance upon any of the
material property of the Company or the Subsidiaries; and
 
(4)           do not and will not require the consent of, authorization by,
approval of any governmental authority, other than those which prior to the
Forbearance Effective Date will have been obtained or made and copies of which
prior to the Forbearance Effective Date will have been delivered to counsel to
the Noteholder Group and each of which on the Forbearance Effective Date will be
in full force and effect or as would not be material.
 
(b)           The Noteholders represent as follows:
 
(i)           As of the date hereof, based on the representations of each of the
individual Noteholders, the Noteholders, in the aggregate, hold, with all
rights, including without limitation the right to vote, not less than
$286,650,000 in principal amount of the Notes, representing not less than 91% of
the aggregate principal amount of the Notes outstanding.
 
(ii)           As of the date hereof, based on the representations of each of
the individual Noteholders, the Noteholders, in the aggregate, hold, with all
rights, including without limitation the right to vote, not less than
$184,250,000 in principal amount of the Second Lien Notes,
 
8

--------------------------------------------------------------------------------


 
representing not less than 67% of the aggregate principal amount of the Second
Lien Notes outstanding.
 
4.            Ratification of Liability.  The Company and its Subsidiaries
hereby ratify and reaffirm all of their payment and performance obligations and
obligations to indemnify, contingent or otherwise, under the Indenture.
 
5.            Meetings/Access.  The Company agrees, commencing on the
Forbearance Effective Date, to provide the Advisors reasonable access to its
employees, officers, facilities, and books and records and otherwise reasonably
cooperate in connection with the Advisors’ due diligence investigation (it being
understood that, prior to the delivery of the Business Plan, the Company’s
primary focus shall be on the preparation thereof).  The Company further agrees
to make its officers and advisors available at reasonable times and places to
discuss the Business Plan and the Company’s business and operations with the
Advisors (who may be accompanied by any Noteholders who have entered into an
acceptable confidentiality arrangement).
 
6.            Complete Integration; Amendments.  This Agreement constitutes the
full and final agreement between the Parties with respect to the subject matter
hereof, and it may not be modified or amended except by a written instrument,
signed by each of the Parties, expressing such amendment or modification.  The
Parties warrant, promise and represent that in executing this Agreement, each
Party is not relying upon any oral representation, promise or statement made by
any other Party hereto and that each Party is not relying upon any promise,
statement or representation contained in any other written instrument.
 
9

--------------------------------------------------------------------------------


 
7.            No Other Amendments; Reservation of Rights, No Waiver.  Other than
as otherwise expressly provided herein, this Agreement shall not be deemed to
operate as an amendment or waiver of, or to prejudice, any right, power,
privilege or remedy of the Noteholders or the Indenture Trustee, as applicable,
under the Indenture or applicable law, nor shall the entering into this
Agreement preclude the Noteholders from refusing to enter into any further
amendments or forbearances with respect to the Indenture.  Other than as
expressly provided herein, this Agreement shall not constitute a forbearance
with respect to (i) any failure by the Company to comply with any covenant or
other provision in the Indenture or (ii) the occurrence or continuance of any
present or future Event of Default.
 
8.            Counterparts/Facsimile Transmission.  This Agreement may be signed
in counterparts, each of which, when taken together, shall be deemed an
original.  Execution of this Agreement is effective if a signature is delivered
by facsimile transmission or electronic (e.g., “pdf”) transmission.
 
9.            Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and each of their respective
successors, assigns, heirs and personal representatives.
 
10.           Authority.  Any person signing this Agreement in a representative
capacity (i) represents and warrants that he/she is authorized to sign this
Agreement on behalf of the Party he/she represents and that his/her signature
upon this Agreement will bind the represented Party to the terms of this
Agreement, and (ii) acknowledges that the other Party to this Agreement has
relied upon such representation and warranty.
 
10

--------------------------------------------------------------------------------


 
11.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to its
choice of law provisions.
 
12.           Remedies.  All Parties hereto agree that irreparable damage would
result from any Party’s breach of this Agreement, and further agree that a
non-breaching Party would have no adequate remedy at law to redress such
breach.  Therefore, the Parties hereto agree that, in the event of a breach of
this Agreement, specific performance and/or injunctive relief is appropriate to
remedy such breach.  Notwithstanding the foregoing, nothing contained in this
Section 12 shall be deemed a waiver by any non-breaching Party hereto of any
other remedies available at law to redress any other Party’s breach of this
Agreement.  Each of the rights and powers provided pursuant to this Agreement
shall be cumulative and in addition to and not in derogation of the rights and
powers otherwise available under applicable law to the Parties.
 
13.           Direction to Indenture Trustee.  The Noteholders’ agreement to
forbear as provided herein shall constitute a direction from such Noteholders to
the Indenture Trustee to similarly forbear during the Forbearance Period.
 
14.           Acquisition of Additional Notes.  This Agreement shall in no way
be construed to preclude any Noteholder from acquiring additional Notes or
Second Lien Notes to the extent permitted by applicable law.  However, the
Noteholder shall, automatically and without further action, remain subject to
this Agreement with respect to any Notes and Second Lien Notes so acquired.
 
11

--------------------------------------------------------------------------------


 
15.           Limitation on and Notice of Transfers of Notes.  Each of the
undersigned Noteholders hereby agrees not to sell, assign, pledge, hypothecate
or otherwise transfer, during the Forbearance Period, any Notes or Second Lien
Notes (or any rights in respect thereof, including the right to vote) held by
such Noteholder as of the execution date of this Agreement except to a party who
(i) is already a signatory Noteholder under this Agreement or (ii)
contemporaneously with any such sale, assignment, pledge, hypothecation, or
transfer, agrees to be fully bound as a signatory Noteholder hereunder by
executing and delivering to the Company a joinder to this Agreement.  Any
Noteholder that takes any action in violation of the preceding sentence shall
notify the Company within one Business Day thereafter.  Each of the undersigned
Noteholders hereby agrees to provide Paul, Weiss with written notice, within two
business days, of any sale, assignment, pledge, hypothecation or other transfer,
during the Forbearance Period, of any Notes or Second Lien Notes (or any rights
in respect thereof, including the right to vote) held by such Noteholder as of
the execution date of this Agreement.
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
duly executed and delivered as of the date first above written.
 

 
TEKNI-PLEX, INC.

 

 
By: 
 /s/ James E. Condon
 

 
Name: 
James E. Condon
 
Title:
Chief Financial Officer



 

 
SUBSIDIARIES
 
PURETEC CORPORATION
NATVAR HOLDINGS, INC.
TRI-SEAL HOLDINGS, INC.
PLASTIC SPECIALTIES AND TECHNOLOGIES, INC.
BURLINGTON RESINS, INC.
PLASTIC SPECIALTIES AND TECHNOLOGIESINVESTMENTS, INC.
DISTRIBUTORS RECYCLING, INC.
TPI ACQUISITION SUBSIDIARY, INC.
TP/ELM ACQUISITION SUBSIDIARY, INC.,
collectively, as Guarantors

 

 
By: 
 /s/ James E. Condon
 

 
Name: 
James E. Condon
 
Title:
Chief Financial Officer

 

--------------------------------------------------------------------------------


 
THE NOTEHOLDERS
 

 
AVENUE INVESTMENTS, L.P.

 

 
By:
Avenue Partners, LLC,
its General Partner
           
By: 
 /s/ Sonia Gardner
 

 
Name: 
Sonia Gardner
 
Title:
Member

 

 
AVENUE-CDP GLOBAL OPPORTUNITIES FUND, L.P.

 

 
By:
Avenue Global Opportunities Fund GenPar, LLC,
its General Partner
           
By: 
 /s/ Sonia Gardner
 

 
Name: 
Sonia Gardner
 
Title:
Member

 

 
AVENUE INTERNATIONAL MASTER, L.P.

 

 
By:
Avenue International Master GenPar, Ltd.,
its General Partner
           
By: 
 /s/ Sonia Gardner
 

 
Name: 
 Sonia Gardner  
Title:
Member

 

 
AVENUE SPECIAL SITUATIONS FUND IV, L.P.

 

 
By:
Avenue Capital Partners IV, LLC, its General Partner
   
By:
GL Partners IV, LLC,
its General Partner
           
By: 
 /s/ Sonia Gardner
 

 
Name: 
Sonia Gardner
 
Title:
Member

 

--------------------------------------------------------------------------------


 

 
AVENUE SPECIAL SITUATIONS FUND V, L.P.

 

 
By:
Avenue Capital Partners V, LLC, its General Partner
   
By:
GL Partners V, LLC,
its General Partner
           
By: 
 /s/ Sonia Gardner
 

 
Name: 
Sonia Gardner
 
Title:
Member

 

--------------------------------------------------------------------------------


 

 
BARCLAYS BANK, PLC

 

 
By: 
 /s/ Brian Berman
 

 
Name: 
Brian Berman
 
Title:
Managing Director

 

--------------------------------------------------------------------------------


 
 

 
GLENVIEW CAPITAL MANAGEMENT, LLC,
as investment adviser for GCM Little Arbor Partners, L.P.,
GCM Little Arbor Institutional Partners, L.P., and
GCM Little Arbor Master Fund, Ltd.

 

 
By: 
 /s/ Mark Horowitz
 

 
Name: 
Mark Horowitz
 
Title:
Chief Operating Officer and General Counsel

 

--------------------------------------------------------------------------------


 

 
MORGAN STANLEY & CO., INC

 

 
By: 
 /s/ Andrew Brenner
 

 
Name: 
Andrew Brenner
 
Title:
Managing Director

 

--------------------------------------------------------------------------------


 

 
OAKTREE CAPITAL MANAGEMENT, L.P.,
on behalf of certain funds and accounts managed
by it or its affiliates

 

 
By: 
 /s/ Ken Liang
 

 
Name: 
Ken Liang
 
Title:
Managing Director

 

 
By: 
 /s/ Aaron Bendikson
 

 
Name: 
Aaron Bendikson
 
Title:
Senior Vice President

 

--------------------------------------------------------------------------------


 
AGREED TO AND ACKNOWLEDGED
BY THE INDENTURE TRUSTEE
(SOLELY WITH RESPECT TO
SECTION 13 (DIRECTION TO
INDENTURE TRUSTEE)):
 
By: 
     

Name: 
 
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 